FILED
                             NOT FOR PUBLICATION                            MAR 07 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DENNIS AGUILAR-MARTINEZ,                         Nos. 13-72964
                                                      14-70852
               Petitioner,
                                                 Agency No. A200-832-279
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Dennis Aguilar-Martinez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(No. 13-72964), and of the BIA’s order denying his motion to reopen removal

proceedings (No. 14-70852). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Molina-Morales v.

INS, 237 F.3d 1048, 1050 (9th Cir. 2001), and review for abuse of discretion the

BIA’s denial of humanitarian asylum, Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.

2000). We deny the petitions for review.

      As to petition No. 13-72964, Aguilar-Martinez does not challenge the

agency’s conclusion that he failed to establish past persecution or a fear of future

persecution on account of membership in a particular social group. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported

by argument are deemed abandoned). Further, substantial evidence supports the

agency’s conclusion that Aguilar-Martinez failed to establish past persecution or a

fear of future persecution in Honduras on account of any other protected ground.

See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (under the

REAL ID Act, applicant must prove that a protected ground is at least ‘one central

reason’ for persecution); see also Molina-Morales, 237 F.3d at 1052 (personal

retribution is not persecution on account of a protected ground). We reject

Aguilar-Martinez’s contention as to humanitarian asylum. See Belayneh, 213 F.3d

at 491. Thus, Aguilar-Martinez’s asylum, including humanitarian asylum, and

                                           2                            13-72964/14-70852
withholding of removal claims fail. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010).

      Substantial evidence also supports the agency’s denial of Aguilar-Martinez’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the Honduran government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      As to petition No. 14-70852, Aguilar-Martinez makes no arguments

challenging the BIA’s order denying his motion to reopen. See Martinez-Serrano,
94 F.3d at 1259-60 (petitioner waived issue by failing to address how the BIA

abused its discretion in denying his motion to reopen).

      PETITIONS FOR REVIEW DENIED.




                                          3                           13-72964/14-70852